Case 1:20-cv-01896-NYW Document 39 Filed 12/08/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No.: 20-cv-01896-NYW

LAUREANA LEDEZMA,

Plaintiff,

v.

YOUNG LIFE,

Defendant.


     PLAINTIFF’S EMERGENCY MOTION FOR LEVEL 1 RESTRICTED ACCESS OF
       PLAINTIFF’S REPLY TO DEFENDANT YOUNG LIFE’S OPPOSITION TO
           PLAINTIFF’S MOTION FOR PROTECTIVE ORDER [ECF NO. 38]


        Pursuant to D.C.COLO.LCivR 7.2, Plaintiff Laureana Ledezma moves to immediately

restrict Plaintiff’s Reply to Defendant Young Life’s Opposition to Plaintiff’s Motion for Protective

Order (“Reply”) [ECF No. 38]. Defendant opposes the relief sought.

        On November 4, 2020, Ms. Ledezma filed her Motion for Protective Order under Level 1

restricted access, which sought to limit discovery into certain private and sensitive past trauma in

her life. [See ECF No. 26]. On November 13, Ms. Ledezma timely filed a Motion to Restrict

Plaintiff’s Motion for Protective Order (“Motion”), [ECF No. 28], in which she included an

alternative version of her Motion for Protective Order vaguely referring to the information sought

to be excluded from discovery, [see ECF No. 28-1]. Defendant publicly filed its Opposition to

Plaintiff’s Motion for Protective Order, [ECF No. 29], and Ms. Ledezma filed an Emergency

Motion for Temporary Level 1 Restricted Access, [ECF No. 30]. She later moved for Level 1

Restricted Access. [ECF No. 33]. The Court granted both of Ms. Ledezma’s Motion to Restrict,


                                                 1
Case 1:20-cv-01896-NYW Document 39 Filed 12/08/20 USDC Colorado Page 2 of 2




ordered the clerk to replace the restricted Motion with the revised version, and instructed

Defendant to file a similar redacted or edited version of its response. [ECF No. 34]. In its order,

the Court recognized that the “proffered edited version of the original Motion . . . strikes an

appropriate balance between the privacy interests of Plaintiff and non-parties and the public

interest in access to litigation materials.” Id. at 3.

        Ms. Ledezma filed her Reply publicly without disclosing the sensitive information she was

seeking to keep confidential. However, she inadvertently included one reference to the specifics

of her past trauma. As such, Ms. Ledezma respectfully requests that the Court place her Reply

under Level 1 restricted access and substitute it with the edited version attached hereto as Exhibit 1

pending a forthcoming motion to restrict.

        Dated this 8th day of December 2020.

                                                         s/ Ellen K. Giarratana___
                                                         Ellen K. Giarratana
                                                         Iris Halpern
                                                         RATHOD | MOHAMEDBHAI LLC
                                                         2701 Lawrence Street, Ste 100
                                                         Denver, Colorado 80205
                                                         303-578-4400 (t)
                                                         303-578-4401 (f)
                                                         eg@rmlawyers.com
                                                         ih@rmlawyers.com




                                                     2
